Case 1:15-cv-00382-HSO-JCG Document 332-4 Filed 01/04/19 Page 1 of 3

EXHIBIT 4
4/4/2019 Case 1:15-cv-00382-HSO-JCG Documenta PRebresk led 01/04/19 Page 2 of 3

|http://www.progressmedia.ca:80/subscribe |{ee] JUN SEP OCT @ @) Qe

—— <410> Ho

25 Jul 2008 - 28 Oct 2016 2011 2012 2013

 

     
         

   

  

¥ About this capture

    
 

Monday, September 10, 2012

 

About Subscribe Advertise Community Contact Surveys RSS

HOME PROGRESS WEB RESOURCE BOOK OF EVENTS
MAGAZINE EXCLUSIVES CENTRE LISTS

advertisement
Home

 

BUSINESS NEWS CENTRE

Subscribe REGIONAL BUSINESS HEADLINES
INTERNATIONAL BUSINESS HEADLINES
. REGIONAL NEWS RELEASES
Progress Magazine RECOMMENDED READINGS

Looking for inspiring success stories of business leaders who are making
progress as individuals, as businesses and as a region? Turn to Progress
magazine.

 

VOL 19 NO 4

vi DITION
Ml Ss Ss

For a free subscription to Atlantic Canada’s most influential magazine,

  

Nova Scotia Open to the World
Want to check out which Nova Scotia community is in the spotlight, or get

' to know one of the province's many business leaders? Open to the World is EVENTS
your source.

world, click here. Awards Tour

For your free subscription to the magazine that connects Nova Scotia to the rT - dE The TOP 101 Companies
September 10, 2012

 

-- _ To view current and past issues of Open to the World click here. comrames® Exciting TOP 101 award receptions
Ser take place in each of the Atlantic
provinces.
The TOP 101 Awards congratulated the companies
setting the pace in this dynamic marketplace we call
home!
READ MORE | SEE OTHER EVENTS
Progrés

With the same core values as Progress, you will find inspiration in the
pages of Progrés as you read about people who are making progress as
individuals, in their businesses and in their communities.

The francophone business community is the emerging entrepreneurial fa C ebook
market in Atlantic Canada and Progrés is its magazine.

 

For a free subscription to Atlantic Canada’s most influential
francophone magazine, cli

 

https://web.archive.org/web/20120910043236/http://www.progressmedia.ca:80/subscribe 1/2
4/4/2019 Case 1:15-cv-00382-HSO-JCG DOCUB) Rate eragresf led 01/04/19 Page 3 of 3

I Go | JUN SEP OCT

63 captures 410>

25 Jul 2008 - 28 Oct 2016 2011 2012 2013

 

|http:/Awww.progressmedia.ca:80/subscribe

   

 

 

 

 

 

 

Meetings, Click here for the Meetings &
Co nventions Conventions listing

2012

Home Progress Magazine Web Exclusives Resource Centre Book of Lists
Events About Subscribe Surveys Advertise Community Contact RSS

 

© 2008 Progress Media Group. All rights reserved. Use of the site constitutes acceptance of our User Agreement and Privacy Policy.

 

 

 

https://web.archive.org/web/20120910043236/http://www.progressmedia.ca:80/subscribe 2/2
